 Case 2:20-cv-05027-CBM-AS Document 58-5 Filed 04/13/21 Page 1 of 8 Page ID #:1236



     Cynthia Anderson Barker SBN 75764
 1   NATIONAL LAWYERS GUILD
     3435 Wilshire Blvd., Suite 2910
 2   Los Angeles, CA 90010              Barrett S. Litt, SBN 45527
 3
     t. 213 381-3246 f. 213 381-3246    Lindsay Battles SBN 262862
     e. cablaw@hotmail.com              KAYE, MCLANE, BEDNARSKI & LITT
 4                                      975 E. Green Street
                                        Pasadena, California 91106
 5   Paul Hoffman, SBN 71244            t. 626 844-7660 f. 626 844-7670
     Michael Seplow SBN 150183          e. blitt@kmbllaw.com
 6   Aidan McGlaze SBN 277270           e. lbattles@kmbllaw.com
     John Washington SBN 315991
 7   SCHONBRUN, SEPLOW, HARRIS,         Pedram Esfandiary SBN 312569
     HOFFMAN & ZELDES LLP               e. pesfandiary@baumhedlundlaw.com
 8   11543 W. Olympic Blvd.             Monique Alarcon SBN 311650
     Los Angeles, California 90064-1508 e. malarcon@baumhedlundlaw.com
 9   t. 310 396-0731; f. 310 399-7040   Bijan Esfandiari SBN 223216
     e. hoffpaul@aol.com                e. besfandiari@baumhedlundlaw.com
10   e. mseplow@sshhzlaw.com            R. Brent Wisner SBN 276023
     e. amcglaze@sshhzlaw.com           e. rbwisner@baumhedlundlaw.com
11   e. jwashington@sshhlaw.com         BAUM, HEDLUND, ARISTEI &
                                                GOLDMAN, P.C.
12                                              10940 Wilshire Blvd., 17th Floor
     Attorneys for Plaintiffs
                                                Los Angeles, CA 90024
13   Additional Counsel on Next Page            t. 310 207-3233 f. 310 820-7444
14
15                      UNITED STATES DISTRICT COURT
16             CENTRAL DISTRICT OF CALIFORNIA – WESTERN DIVISION
17   BLACK LIVES MATTER LOS                      Case No.: 2:20-cv-05027 CBM-AS
     ANGELES, CANGRESS (DBA LA
18   CAN), STEVEN ROE, NELSON                    DECLARATION OF ROGER
     LOPEZ, TINA ČRNKO, JONATHAN                 CLARK IN SUPPORT OF
19   MAYORCA, ABIGAIL RODAS,                     PLAINTIFFS’ APPLICATION
     KRYSTLE HARTFIELD, NADIA                    FOR A TEMPORARY
20   KHAN, CLARA ARANOVICH,                      RESTRAINING ORDER AND
     ALEXANDER STAMM, MAIA                       PRELIMINARY INJUNCION
21   KAZIM, ALICIA BARRERA-
     TRUJILO, SHANNON LEE MOORE,
22   DEVON YOUNG, LINUS SHENTU,
23
     individually and on behalf of a class of
     similarly situated persons,
24
                               PLAINTIFFS,
25   v.
26   CITY OF LOS ANGELES, a
     municipal entity, CHIEF MICHEL
27   MOORE , and DOES 1-10 inclusive,
28                             DEFENDANTS.


                            DECLARATION OF ROGER CLARK
 Case 2:20-cv-05027-CBM-AS Document 58-5 Filed 04/13/21 Page 2 of 8 Page ID #:1237




 1   Carol A. Sobel, SBN 84483         Jorge Gonzalez SBN 100799
     Katherine Robinson SBN 323470     A PROFESSIONAL CORPORATION
 2   Weston Rowland SBN 327599         2485 Huntington Dr., Ste. 238
 3
     LAW OFFICE OF CAROL A. SOBEL      SAN MARINO, CA 91108-2622
     725 Arizona Avenue, Suite 300     t. 626 328-3081
 4   Santa Monica, CA 90401            e. jgonzalezlawoffice@gmail.com
     t. 310 393-3055
 5   e. carolsobel@aol.com
     e. klrobinsonlaw@gmail.com
 6   e. rowland.weston@gmail.com       Olu Orange SBN 213653
                                       Orange Law Offices
 7                                     3435 Wilshire BLvd., Ste. 2910
     Colleen Flynn, SBN 234281         LOS ANGELES, CA. 90010-2015
 8   LAW OFFICE OF COLLEEN FLYNN       T. 213 736-9900
     3435 Wilshire Blvd., Suite 2910   f. 213 417-8800
 9   Los Angeles, CA 90010             e. o.orange@orangelawoffices.com
     t. 213 252-9444
10   r. 213 252-0091
     e. cflynn@yahoo.com
11
12
     Matthew Strugar, SBN 232951
     LAW OFFICE OF MATTHEW STRUGAR
13   3435 Wilshire Blvd., Suite 2910
     Los Angeles, CA 90039
14   t. 323 696-2299
     e. matthewstrugar@gmail.com
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                            DECLARATION OF ROGER CLARK
 Case 2:20-cv-05027-CBM-AS Document 58-5 Filed 04/13/21 Page 3 of 8 Page ID #:1238




 1                         DECLARATION OF ROGER A. CLARK
 2         I, Roger A. Clark, declare as follows:
 3         1.        I am a police practices expert specializing in the procedures used by
 4   the police, proper police tactics. I have appeared as a police practices expert in
 5   over 1,000 cases throughout the United States, in both federal and state courts.
 6         2.        I have been retained by counsel for Plaintiffs. I am making this
 7   declaration in support of Plaintiffs’ Application for a Temporary Restraining Order
 8   and for a Preliminary Injunction. The facts and opinions set forth in this
 9   Declaration are true and of my own personal knowledge or are based on
10   information typically relied upon by experts in this area. If called as a witness, I
11   could and would testify competently under oath as to the facts and opinions set
12   forth herein.
13                               Background and Qualifications
14         3.        I am a police practices expert specializing in the procedures used by
15   the police, proper police tactics. I have appeared as a police practices expert in
16   over 1,000 cases throughout the United States, in both federal and state courts.
17         4.        My opinions are based in part on my training, professional experience
18   and education. I am a twenty-seven year veteran of the Los Angeles County
19   Sheriff’s Department (LASD). I was hired on December 1, 1965, and I retired from
20   active service on March 31, 1993. My career included six years at the rank of
21   Deputy Sheriff, six years as a Sergeant, and fifteen years as a Lieutenant. I retired
22   holding a California Peace Officer Standards and Training (POST) Advanced
23   Certificate, and I am a graduate of the POST Command College (class #5, 1988).
24   The POST Command College was a Masters level two-year course of study
25   requiring a thesis, in Police Administration, with the diploma awarded by the
26   California Department of Justice (and not the California University system).
27   POST was established by the Legislature in 1959 to set minimum selection and
28   training standards for California law enforcement.

                                 DECLARATION OF ROGER CLARK
                                             1
 Case 2:20-cv-05027-CBM-AS Document 58-5 Filed 04/13/21 Page 4 of 8 Page ID #:1239




 1         5.     During my career, I was trained as a line officer regarding crowd and
 2   riot tactics and used that training when I was deployed as a line officer during the
 3   August 1970 riot in East Los Angeles and subsequent smaller disturbances that
 4   followed - both as a Deputy and as a Sergeant. As a Sergeant, I was assigned as
 5   one of four Sergeants to staff the newly created Los Angeles County Sheriff’s
 6   (LASD) Emergency Operations Bureau (EOB). This was a four-year assignment
 7   from February 1, 1974 to April 1, 1978. The EOB was tasked by state law to
 8   develop and train all necessary procedures regarding natural disasters and civil
 9   disorders that might occur in Los Angeles County. Accordingly, I wrote and
10   trained on personnel planning for such events and was tasked with training
11   department personnel (including command staff) on procedures to manage such
12   events. This included the development and staffing of the newly established LASD
13   Emergency Operations Center (EOC) and Field Command Post (FCP). I used this
14   expertise during significant events that included my command responsibilities
15   during the Rose Parades, and as a commander of a platoon during the Rodney King
16   Riots of April and May of 1992. During the 1984 Olympics held in Los Angeles, I
17   was assigned and served as the Department’s Intelligence Officer at the Los
18   Angeles Olympics Emergency Operations.
19         6.     During my assignment as the Administrative Lieutenant of the
20   Department’s Reserve Forces Bureau, from 1984 to 1987, I supervised the training
21   of cadets at our Reserve Training Academy. They were taught, inter alia, proper
22   apprehension procedures. Among other topics, I lectured the Reserve Academy on
23   the POST syllabus: “The Legal and Moral Use of Force and Firearms.”
24         7.     During the last five and one half years of my career, I commanded a
25   specialized unit known as the North Regional Surveillance and Apprehension
26   Team (N.O.R.S.A.T.), which was created to investigate, locate, observe and arrest
27   major (career) criminals. I held this position until my retirement from the
28   Department on March 31, 1993.

                              DECLARATION OF ROGER CLARK
                                          2
 Case 2:20-cv-05027-CBM-AS Document 58-5 Filed 04/13/21 Page 5 of 8 Page ID #:1240




 1         8.     During the first three months of my command of N.O.R.S.A.T., the
 2   unit had three justifiable shooting incidents. From that time, and over the next five
 3   years of my command, N.O.R.S.A.T. established a remarkable record of more than
 4   two thousand arrests of career criminals without a single shot fired – either by my
 5   officers or by the suspects whom we arrested. Many of these suspects were armed
 6   and considered to be very dangerous. Some were apprehended during the course of
 7   their crimes and were very prone to use firearms to escape apprehension. This
 8   record of excellence was accomplished through the use of proper tactics,
 9   management and supervision of personnel, training in correct apprehension
10   methods, and adherence to the moral and ethical standards endorsed by California
11   POST and my Department. These methods and principles are also embraced by
12   every state training commission of which I am aware, as well as the national
13   standards established by the U.S. Department of Justice.
14         9.     As a result of my position and record as the commanding officer of
15   N.O.R.S.A.T., I was assigned to author Field Operations Directive 89-3, “Tactical
16   Operations Involving Detective Personnel.” This order remained in force 20 years
17   (until September 30, 2009), and included the basic standards and considerations
18   with which investigative officers must comply in the event of a tactical deployment
19   such as the entry into a building for the purpose of an arrest and/or seizure of
20   evidence.
21         10.    Additionally, since my retirement, I have provided reports and given
22   testimony regarding a number of alleged civil disturbances, including alleged riots
23   in Los Angeles, Long Beach, San Diego and Davis, California. Some relevant
24   Ninth Circuit cases in which my expert testimony was admitted include Nelson v.
25   City of Davis, 685 F.3d 867 (9th Cir. 2012) (involving pepperball projectiles at a
26   mass gathering); and Young v. Cty. of Los Angeles, 655 F.3d 1156 (9th Cir. 2011)
27   (involving baton strikes and pepper spray).
28

                              DECLARATION OF ROGER CLARK
                                          3
 Case 2:20-cv-05027-CBM-AS Document 58-5 Filed 04/13/21 Page 6 of 8 Page ID #:1241




 1                                    Materials Reviewed
 2         11.    In forming my opinions in this matter, I have based my opinions on
 3   the Report by Independent Counsel, Gerald Chaleff, of the [Los Angeles] Police
 4   Department Response to Protests in May/June 2020 (the “Chaleff Report”),
 5   declarations concerning recent events at Echo Park I understand will be submitted
 6   alongside Plaintiffs’ application, the allegations and contents in Plaintiffs’ First
 7   Amended complaint, and POST and LAPD training and standards documents.
 8                     LAPD’s Use of Munitions Against Protestors
 9         12.    Police officers nationwide, including the LAPD, are trained that they
10   may not use force, particularly kinetic projectiles, against protestors unless there
11   was an objectively reasonable basis for the use of force against that particular
12   individual. Indeed, LAPD’s own policy states: “There are no exceptions to the
13   Department’s Use of Force Policy for crowd control situations. Officers may use
14   only that force which is objectively reasonable.” See LAPD Use of Force Tactics
15   Directive No.11-June 2011. All persons are not subject to indiscriminate police
16   force by simply being present at the scene, particularly at a scene where First
17   Amendment rights are being exercised. Law enforcement officers are trained that
18   they may only use force against persons pursuant to their lawful authority.
19   However, there have been several reports indicating that LAPD officers
20   deliberately inflicted significant indiscriminate force on the many persons in the
21   crowd, seriously injuring many of them. Such use of indiscriminate force is
22   unlawful and contrary to proper police training and practices.
23         13.    LAPD officers are generally trained and aware that kinetic projectile
24   are serious and potentially lethal uses of force. LAPD officers’ use of force
25   directive ostensibly instructs them that the use of such weapons is only permissible
26   when an officer “reasonably believes that a suspect or subject is violently resisting
27   arrest or poses an immediate threat of violence or physical harm.” See LAPD Use
28   of Force Tactics Directive No. 17-July 2018.

                               DECLARATION OF ROGER CLARK
                                           4
 Case 2:20-cv-05027-CBM-AS Document 58-5 Filed 04/13/21 Page 7 of 8 Page ID #:1242




 1          14.       Even where firing kinetic impact projectiles would be appropriate,
 2   officers are trained to only use them by aiming for contact below the knee,
 3   avoiding striking body organs such as kidneys and spleen, causing a heart
 4   arrythmia by chest strikes or causing potential brain injury with shots to the head
 5   and neck, and even then to avoid direct contact with persons by first hitting the
 6   ground near their feet.
 7          15.       An appropriately-trained police officer acting in a reasonable manner
 8   would not indiscriminately fire a potentially lethal projectile into a crowd, or
 9   toward persons that are not engaged in conduct which could accurately be
10   construed as posing a danger to themselves, the officer or the general public. This
11   runs contrary to police officers’ general trainings and relevant caselaw (as taught to
12   all officers).
13          16.       The Chaleff Report underscores this. As it also states “[b]ecause the
14   40mm round is target specific, it cannot be used to disperse a crowd.” Chaleff
15   Report at 42.
16          17.       Nonetheless, the Chaleff Report also found that the majority of
17   reported injuries were sustained by persons in crowds, and that officers quickly
18   fired 40 mm rounds at distant targets. Chaleff Report at 61. As the report
19   indicates, the LAPD expended a great deal of less lethal rounds during the protests.
20   E.g. Chaleff Report at 43.
21          18.       Even before the appropriate usage of impact projectiles, which these
22   were not for the several reasons addressed above, Officers would be required to
23   provide adequate warning before deploying such force where it would be at all
24   feasible to do so.
25          19.       The deployment of the uses of impact projectiles – even where they
26   are proper – risks escalating situations and enraging crowds. Officers are trained
27   about this. Additionally, Officers are trained under POST Learning Domain # 24,
28   “Handling Disputes/Crowd Control” that “In a crowd management situation, law

                                 DECLARATION OF ROGER CLARK
                                             5
 Case 2:20-cv-05027-CBM-AS Document 58-5 Filed 04/13/21 Page 8 of 8 Page ID #:1243




 1   enforcement presence is a preventive measure and should remain low profile. The
 2   presence of uniformed officers who display a command presence is often an
 3   adequate deterrent to unlawful activities. It is preferable for the crowd to remain
 4   focused on the event itself rather than on officer actions at the event.” Officers are
 5   also trained that “[a]n otherwise peaceful group can become enraged by
 6   inappropriate officer conduct . . . .” The LAPD’s Use of Force – Tactics Directive
 7   also holds that even where appropriate, “Crowd dispersal strategies should only be
 8   used when immediate action is necessary to stop violence and/or property damage
 9   and/or sufficient resources are not present to ensure public safety.”
10         20.    The indiscriminate – and targeted – uses of impact projectiles against
11   non-violent protesters as depicted in the complaint, in the declarations concerning
12   the Echo Park incident, and in the declaration of Cristina Astorga, are clearly
13   unlawful and are contrary to state and nationwide standards and training for police
14   officers. Such tactics are dangerous and counterproductive. Reasonable, properly
15   trained officers should and would have known this.
16         21.    The Chaleff Report’s findings further underscores that there is an
17   absence of reasonably specific training on the use of “less lethal” munitions. This
18   is a serious concern. That concern is compounded by the fact that there appears to
19   be no or poor direction or coordination of officers, and that even those higher level
20   officers who theoretically could provide direction or co-ordination, though they do
21   not appear to have done so here, have not even been adequately trained themselves.
22         I declare under penalty of perjury that the foregoing is true and correct.
23   Executed April__, 2021 at Santee, CA
24
25
26                                                        Roger A. Clark.
27
28

                              DECLARATION OF ROGER CLARK
                                          6
